DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satzodo et al. (US Pub No. 20170147891 A1) in view of Sathyanarayana et al. (US Pub No. 20180075309 A1). 

Regarding Claim 1,
Satzodo discloses An estimation device comprising: a recognition unit configured to recognize a surrounding environment of a 5moving object in recognition regions; (Satzodo, [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle; surrounding environment around the vehicle (moving object) is determined) and 

 (Satzodo, [0009-0010], [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle. Threats are typically other vehicles in the vicinity of the host vehicle, but may also be objects in the road, people in the road, turns in the road, or the like. In order to use visual data for threat analysis, the visual data must be parsed and analyzed for such threats; in response to determining that the first portion of the image data contains the image of the under-vehicle region, a second portion of the image data can be analyzed to determine whether the second portion of the image data contains an image of another vehicle. The second portion of the image data can be adjacent to the first portion of the image data. In some variations, the second portion of the image data can be above the first portion of the image data. Analyzing the second portion of the image data can include, at least, bounding, in response to determining that the block of the set of discrete blocks contains the image of the under-vehicle region, a portion of the image data adjacent to the block of the set of discrete blocks. The bounded portion of the image data can be analyzed to determine whether the bounded portion of the image data contains the image of the another vehicle; in response to determining that the second portion of the image data contains the image of another vehicle, a threat posed by the another vehicle to the host vehicle can be determined. The determining of the threat posed by the another vehicle to the host region designating another vehicle as possible risk for moving vehicle are determined and prioritized among other regions in image) and 

sets, as the priority region, a region overlapping a region including at least a part of at least one crosswalk that is present in a vicinity of an intersection region in which a first road on which the moving object is located intersects a second road 15present in an advancing direction of the moving object. (Satzodo, [0009-0010], [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle. Threats are typically other vehicles in the vicinity of the host vehicle, but may also be objects in the road, people in the road, turns in the road, or the like. In order to use visual data for threat analysis, the visual data must be parsed and analyzed for such threats; in response to determining that the first portion of the image data contains the image of the under-vehicle region, a second portion of the image data can be analyzed to determine whether the second portion of the image data contains an image of another vehicle. The second portion of the image data can be adjacent to the first portion of the image data. In some variations, the second portion of the image data can be above the first portion of the image data. risk of another vehicle in advancing direction is determined)

Satzodo does not explicitly disclose crosswalk and intersection

Sathyanarayana discloses crosswalk and intersection (Sathyanarayana, [0041], [0067], discloses determining object parameters can include determining the anticipated behavior of the object. The anticipated behavior can be determined based on historic behavior for the object (or similar objects), pattern recognition, predetermined behaviors mapped to the object parameter values, predetermined behaviors mapped to crossings and intersections around the moving vehicle and oncoming vehicles are processed for risk analysis)

Both Satzodo and Sathyanarayana are directed to determine risk associated with navigating vehicle in presence of oncoming moving objects. Ref. A discloses the claimed invention except for the crosswalk and intersection where oncoming vehicle is moving. Sathyanarayana teaches that it is known to analyze risk assessment near crosswalk and intersections where vehicles are moving towards moving vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the region processing where the oncoming vehicle or other objects such as pedestrians might come from toward the moving vehicle for risk assessment as the objects are not seen clearly in the vicinity as they are turning at intersections, as taught by Sathyanarayana in order to improve risk assessment. 

Regarding Claim 2, 
The combination of Satzodo and Sathyanarayana further discloses wherein the recognition unit sets the priority region with an intersection position where the advancing direction of the moving object intersects the at least one crosswalk 20as a reference. (Sathyanarayana, [0041], [0067], discloses determining object parameters can include determining the anticipated behavior of the object. The anticipated behavior can be determined based on historic behavior for the object (or similar objects), pattern recognition, predetermined behaviors mapped to the object parameter values, predetermined behaviors mapped to precipitating factors detected in the sensor signals, crossings and intersections around the moving vehicle and oncoming vehicles are processed for risk analysis). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Satzodo and Sathyanarayana further discloses wherein the recognition unit enlarges a range of the priority region as a speed of the moving object becomes lower.  (Satzodo, [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle. Threats are typically other vehicles in the vicinity of the host vehicle, but may also be objects in the road, people in the road, turns in the road, or the like. In order to use visual data for threat analysis, the visual data must be parsed and analyzed for such threats. This is computationally expensive. Due to the speed at which vehicles travel, reducing the frame rate at which visual data is analyzed can allow large distances to be travelled by a vehicle before detecting a threat. The presently described subject matter detects threats to a host vehicle with reduced computational resources; risk of another vehicle in advancing direction is determined). (Sathyanarayana, [0058], discloses region dimensions can be static (e.g., predetermined) or be variable. In the latter variant, the region dimensions can be selected (e.g., from a predetermined library associating factor and dimension values) or calculated based on the values of one or more of the factors described above, as a function of time, as a function of near-collision event frequency, as a result of the RAMs used for risk map generation (e.g., wherein the RAMs are each associated with a set of  Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Satzodo and Sathyanarayana further discloses wherein the estimation unit performs a first estimation process of estimating a risk for the priority region, and 5performs a second estimation process of estimating risks for regions other than the priority region among the recognition regions after performing the first estimation process. (Satzodo, [0009-0010], [0026], discloses analyzing the first portion of the image data can include generating, in the image domain of the image data, a region of interest. The region of interest can be disposed within the lane in which the host vehicle is travelling. The region of interest can be divided into a set of discrete blocks. The set of discrete blocks can be analyzed to determine whether a block of the set of discrete blocks contains the image of the under-vehicle region; A second region of interest can be generated. The second region of interest can be associated with a lane adjacent to the lane in which the host vehicle is travelling. The second region of risk of another vehicle in advancing direction is determined). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.
Regarding Claim 5,
The combination of Satzodo and Sathyanarayana further discloses 10wherein the recognition unit recognizes the surrounding environment on the basis of an image generated through imaging in a camera, wherein the estimation unit performs the first estimation process by using a first image obtained by the camera imaging the priority region, and performs the second estimation process by using a second image obtained by the camera imaging regions 15other than the priority region among the recognition regions, and wherein an information amount of the second image is smaller than an information amount of the first image. (Satzodo, [0009-0010], [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle. Threats are typically other vehicles in the vicinity of the host vehicle, but may also be objects in the road, people in the road, turns in the road, or the like. In order to use visual data for threat analysis, the visual data must be parsed and analyzed for such threats; in response to determining that the first portion of the image data contains the image of the under-vehicle region, a second portion of the image data can be analyzed to determine whether the second portion of the image data contains an image of another vehicle. The second portion of the image data can be adjacent to the first portion of the image data. In some variations, the second portion of the image data can be above the first portion of the image data. Analyzing the second portion of the image data can include, at least, bounding, in risk of another vehicle in advancing direction is determined) . Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Satzodo and Sathyanarayana further discloses  20wherein the recognition unit enlarges the priority region as a degree of turning of a target trajectory becomes larger on the basis of the target trajectory of the moving object.  (Sathyanarayana, [0013], Figure. 9, discloses how the risk map differs between a risk map based on an object with no turning indication and a risk map based on an 

Regarding Claim 7, 
The combination of Satzodo and Sathyanarayana further discloses wherein the estimation unit estimates a risk related to a traffic participant that is35 advancing toward the priority region and is estimated to enter the priority region in a predetermined time period centering on a time point at which the moving object reaches the priority region. (Satzodo, [0009-0010], [0026], discloses analyzing the first portion of the image data can include generating, in the image domain of the image data, a region of interest. The region of interest can be disposed within the lane in which the host vehicle is travelling. The region of interest can be divided into a set of discrete blocks. The set of discrete blocks can be analyzed to determine whether a block of the set of discrete blocks contains the image of the under-vehicle region; A second region of interest can be generated. The second region of interest can be associated with a lane adjacent to the lane in which the host vehicle is travelling. The second region of interest can be generated based on a lane offset value and calibration information associated with first camera. A third region of interest can be generated in a similar manner to the second region of interest. The third region of interest can be located opposite the second region of interest and adjacent to the first region of interest; in response to determining that the first portion of the image data contains the image of the under-vehicle region, a second risk of another vehicle in advancing direction is determined). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.

Regarding Claim  58, 
 time period of near crash risk of oncoming vehicle in given time period is processed to generate risk). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.
 
Regarding Claim  109, 
The combination of Satzodo and Sathyanarayana further discloses wherein the recognition unit recognizes the surrounding environment of the moving object further on the basis of a recognition result of the priority region being recognized by a periphery risk of another vehicle in advancing direction is determined). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.

Regarding Claim 10, 
The combination of Satzodo and Sathyanarayana further discloses wherein the recognition unit sets a plurality of the priority regions according to a target trajectory of the moving object and a vehicle speed of the moving object. (Sathyanarayana, [0058], discloses region dimensions can be static (e.g., predetermined) or be variable. In the latter variant, the region dimensions can be selected (e.g., from a predetermined library associating factor and dimension values) or calculated based on the values of one or more of the factors described above, as a function of time, as a function of near-collision event frequency, as a result of the RAMs used for risk map generation (e.g., wherein the RAMs are each associated with a set of region dimensions, wherein the resultant crossings and intersections around the moving vehicle and oncoming vehicles are processed for risk analysis). Additionally, the rational and motivation to combine the references Satzodo and Sathyanarayana as applied in claim 1 apply to this claim.

Claims 11 and 12 recite method and computer readable medium with steps and instructions corresponding to the elements recited in Claim 1. Therefore, the recited steps and instructions of the method and computer readable storage medium of Claims 11 and 12 are mapped to the proposed combination in the same manner as the corresponding elements of claim 1. Additionally, the rationale and motivation to combine the Satzodo and Sathyanarayana references presented in rejection of Claim 1, apply to these claims.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190276013 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661